UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2843



WILLIAM SANFORD GADD; EDDIE BRADFORD LEE,

                                            Plaintiffs - Appellants,

          and


CANAAN PROJECT; CORNERSTONE; D&J TRUST; FLAX
TRUST; GEMINI TRUST; GLOBAL FINANCIAL CORPORA-
TION; H.F.S. TRUST; HIGHLANDER TRUST; J.E.L.
TRUST; RAINBOW ENT TRUST; ROAD TO FREEDOM;
SILVER WILL TRUST; TREE TRUST; TRS TRUST,

                                                          Plaintiffs,

          versus


ROBERT RUBIN, Secretary of the Treasury; LISA
GRIGG; MICHAEL C. STENGER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-639-MU)


Submitted:   March 11, 1999                 Decided:   March 19, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


William Sanford Gadd, Eddie Bradford Lee, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Sanford Gadd and Eddie Bradford Lee appeal the dis-

trict court’s order granting the Defendants’ motion to dismiss

their complaint for failure to state a claim and for lack of sub-

ject matter jurisdiction. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    See Gadd v.

Rubin, No. CA-97-639-MU (W.D.N.C. Dec. 9, 1998).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2